Citation Nr: 0514214	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in which 
the RO denied a rating in excess of 20 percent for varicose 
veins of the right lower extremity.  In June 2001, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2002, and the veteran filed 
a substantive appeal in July 2002.  

In January 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

In February 2004, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of a rating in excess of 20 
percent for varicose veins of the right lower extremity (as 
reflected in a March 2005 supplemental SOC (SSOC)).

The Board also notes that in his June 2001 statement, the 
veteran contended that he experienced hearing loss in both 
ears that was the result of noise exposure during service.  
As the RO has not yet adjudicated this matter, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's varicose veins of the right lower extremity 
are manifested by intermittent edema (shown during the 
initial months of 2001), a slight increase in skin 
pigmentation around the right ankle, and some brawny skin 
changes; there is no objective evidence of persistent edema, 
or of any stasis pigmentation or eczema.
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
varicose veins of the right lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);      38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the May 2002 SOC, the May 2005 SSOC, the RO's letter 
of February 2001, and a March 2004 letter sent to the veteran 
from the Appeals Management Center (AMC), the veteran and his 
representative have been notified of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its February 2001 
letter, the RO informed the veteran of the recent enactment 
of the VCAA, and requested that the veteran submit any 
additional evidence pertaining to the claim on appeal.  In a 
March 2004 letter sent to the veteran, the AMC requested that 
the veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state and local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the May 2002 SOC explaining 
what was needed to substantiate the claim on appeal within 
one-year of the veteran's June 2001 NOD of the April 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the veteran 
has been notified of the VCAA duties to notify and assist in 
the RO's letter of February 2001, and AMC's letter of March 
2004; neither in response to these letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from Washington, D.C. VA Medical Center (VAMC), dated from 
March 2001 to September 2004.  The RO has also arranged for 
the veteran to undergo numerous VA examinations, the reports 
of which are of record (along with a set of photographs 
associated with the examinations conducted in February 2001 
and October 2004).  In support of his claim, the veteran has 
submitted personal statements dated in August 2000 and April 
2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 



II.	Background

In its May 1946 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
varicose veins of the right posterior lower thigh and lateral 
calf, effective April 22, 1946.

In a July 1956 decision, the RO granted a higher rating of 20 
percent for the veteran's service-connected varicose veins 
disability, effective February 10, 1956.  

In August 2000, the veteran filed a claim for increase for 
varicose veins of the right lower extremity.  

On VA examination in January 2001, specifically for 
evaluation of the arteries and veins, the veteran reported 
experiencing increased pain in the area of the popliteal 
fossa,  He stated that he could not stand for long periods of 
time, and that he had recurrent leg and ankle swelling.  He 
regularly utilized standard over-the-counter support 
stockings, although he did not use Jobst stockings.  He 
complained of one or two past episodes of skin ulcerations 
that had healed spontaneously, and indicated that he did not 
then have any such ulcerations.      

Physical examination revealed that the veteran had varicose 
veins involving the greater saphenous system from 
approximately the midmedial calf to the midposterior lower 
thigh.  He had several clusters of perforators present along 
the medial aspect and the popliteal fossa.  He also had a 
dilated varicose vein with perforators superior and lateral 
to the popliteal fossa.  There was no tenderness to palpation 
over each of the varicose veins.  There was a slight increase 
in skin pigmentation in the lower extremity around the ankle.  
There was an increased prominence of small subcutaneous 
varicose veins in the right foot and ankle area.  No skin 
ulcerations were present.  There was some ankle swelling with 
1+ pitting edema around the area of the posterior medial 
malleolus.  The right lower extremity and right foot were 
warm and the skin was pink, however, no dorsalis pedis or 
posterior tibial pulses could be appreciated.  The examiner 
diagnosed right lower extremity varicose veins, with residual 
symptoms as noted.  

In April 2001, the RO denied the veteran's claim for a rating 
in excess of 20 percent for varicose veins of the right lower 
extremity.  The veteran thereafter perfected an appeal of the 
denial, and in his June 2001 NOD he alleged that for several 
years he had experienced persistent edema in the right leg, 
stasis pigmentation, eczema, ulceration, and constant pain.  

Treatment records from the Washington VAMC include a March 
2001 VA physician assistant's report noting that the veteran 
was positive for varicosities, and had mild edema and brawny 
skin changes in the lower right leg.  The assessment was 
right lower extremity varicose veins.  A June 2001 report 
from the same physician assistant notes that the veteran's 
right leg was mildly tender without erythema, skin was intact 
with a brawny skin color, and there was trace edema.  Also in 
June 2001, the veteran was evaluated by a vascular 
specialist, who observed that the veteran's right leg showed 
no ulcerative breakdown, tenderness, edema, or redness.  The 
right foot was warm, and the leg showed good capillary 
refill.  An August 2001 report from a podiatric resident 
noted the presence of multiple varicosities on the anterior 
aspect of the distal right lower extremity, which showed no 
edema, and no ecchymosis.   

Subsequent VA outpatient reports, dated though mid-2003, 
include an October 2003 report from the physician assistant 
regularly treating the veteran, which indicates that the 
veteran's right leg varicosities were unchanged, dorsalis 
pedis and posterior tibial pulses were 2/2 bilaterally, and 
there was no edema.  An April 2004 treatment record from this 
medical provider notes an assessment of varicose veins, 
stable.   

In the report of the October 2004 VA examination, the 
examiner noted that the veteran's claims file was not 
available.  The veteran reported that his varicose veins of 
the right lower extremity had increased in size, and that he 
had persistent pain in the right leg.  He also complained of 
some right leg and foot discoloration, and stated that it was 
more difficult to bend the knee.  He stated that was treating 
his condition with support stockings and various pain 
medications, and that he had not had any ulcers for at least 
a few years.

On physical examination, the veteran had several clusters of 
visible and palpable varicose veins in the right leg, both in 
the greater and lesser saphenous systems, and a palpable but 
not visible dilated greater saphenous vein up to the level of 
the fossa ovalis.  He had known superficial, blue, cutaneous 
varicosities on both malleolar areas.  Numerous perforators 
were present.  There were no ulcerations.  There was a slight 
increase in skin pigmentation, primarily in the medial aspect 
of the lower part of the right lower extremity.  The veteran 
complained of decreased light touch sensation in the dorsum 
of the left foot, but not the right foot.  He had fungal 
involvement of all of the toenails of his right foot, 
although it was noted that this condition did not contribute 
to his lower extremity symptoms.  No posterior tibial pulses 
were present.  Dorsalis pedis pulse was equivocal.  Range of 
motion testing revealed right knee active flexion of 110 
degrees, passive flexion of 140 degrees, and extension of 0 
degrees.  The veteran complained of pain in the area of the 
hamstring muscles with flexion, both active and passive.  The 
examiner diagnosed right lower extremity symptomatic varicose 
veins, as photographed and described.

In the report of a January 2005 examination, the examiner 
initially noted her review of the veteran's claims file.  
Also noted were the veteran's complaints of increased pain in 
the right lower extremity that was aggravated by prolonged 
sitting or standing.  The veteran further reported having a 
burning sensation in the right leg when he slept at night.  
He complained of a history of right leg phlebitis in the 
popliteal space, and a history of recurrent ulceration on the 
lateral aspect of his right ankle.  He stated that this 
condition involved a single ulcer that appeared every few 
months, and that resolved with treatment through topical 
antibiotics.  The veteran also reported some mild, 
intermittent edema in the right lower extremity, as well as 
persistent discoloration that had appeared over the past few 
years.  He was able to participate in moderate exercise such 
as walking.  He further stated that his varicose veins 
prevented him from sitting and typing at his computer for 
prolonged periods of time, and that his pain tended to be 
predominantly on the posterior aspect of his knee, extending 
down the lateral aspect of his calf.  

Physical examination of the right lower extremity revealed 
moderate to severe varicose veins, with clusters of visible 
and palpable veins in the right leg extending from the knee 
to the ankle.  There was no evidence of ulceration.  There 
was slight increased pigmentation of the skin around the 
ankles.  The veteran had superficial, dark blue varicosities 
surrounding both the medial and lateral malleolus.  His 
toenails were noted to be hypertrophic and discolored.  He 
had some scaling on the base of the foot.  He also had 
decreased sensation to light touch along both the palmar and 
dorsal surface of the foot, and extending over the areas of 
the varicosities.  Dorsalis pedis and posterior tibial pulses 
were intact.  There was no pitting edema, though the right 
ankle generally had a slightly fuller appearance than the 
left.  The examiner diagnosed varicose veins, reiterating the 
veteran's report that over the past few years, the veins had 
become larger and more painful.  The examiner also noted that 
the veteran wore TEDS stockings daily and used over-the-
counter pain relievers for control of his pain with some 
relief, as well as cortisol ointment intermittently to 
control skin breakdown.     

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

The veteran's service-connected varicose veins of the right 
lower extremity have been evaluated as 20 percent disabling 
under 38 C.F.R. § 4.104a, Diagnostic Code 7120, for varicose 
veins.  Under this diagnostic code, a 20 percent rating is 
warranted for varicose veins manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest. 

After careful consideration of the competent and probative 
evidence in light of the above cited criteria, the Board 
finds that a higher rating for the veteran's varicose veins 
of the right lower extremity is not warranted.  

As indicated above, the next higher evaluation of 40 percent 
under Diagnostic Code 7120 requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

While the Board notes that there is some evidence of edema 
affecting the right lower extremity (primarily during the 
first year since the veteran's August 2000 claim for 
increase), the medical evidence does not demonstrate 
persistent edema.  The report of the January 2001 VA 
examination reflects that the veteran had 1+ pitting edema 
around the posterior medial malleolus, and in both March 2001 
and June 2001, a VA physician assistant noted the presence of 
mild/trace edema.  However, VA examiners in June 2001 and 
August 2001 each noted the absence of any edema.  A more 
recent October 2003 report from the physician assistant that 
previously evaluated the veteran, reflects an updated 
clinical observation of an absence of edema affecting the 
right leg, and an April 2004 treatment notation from this 
same provider observed that the veteran's condition had 
remained stable.  

The Board also notes that VA examination in October 2004 did 
not reveal any edema of the right leg.  On examination in 
January 2005, the veteran reported mild, intermittent edema 
in the right lower extremity; the examiner found no objective 
evidence of edema, although the right ankle had a slightly 
fuller appearance than the left.  The above evidence does not 
reflect persistent edema, as the most recent confirmed 
finding of any edema in the right lower extremity is dated in 
June 2001, nor has any medical provider specifically noted 
that the veteran has ongoing occurrences of edema.

Similarly, the medical evidence does not establish that the 
veteran has either stasis pigmentation or eczema.  VA 
examiners have noted the presence of a slight increase in 
skin pigmentation around the right ankle, and March and June 
2001 VA outpatient reports note some brawny skin changes in 
the lower right leg; however, there is no competent evidence 
suggesting that these findings are indicative of stasis 
pigmentation, or of eczema.  Even if the Board were to assume 
that the veteran may experience some stasis pigmentation 
(based on the above findings of slight pigmentation around 
the right ankle), in the absence of evidence of persistent 
edema, the requirements for a 40 percent rating still would 
not be met.    

Hence, the Board must conclude that the criteria for the 
assignment of a 40 percent evaluation under Diagnostic Code 
7120, have not been met.  It logically follows that the 
criteria for the assignment of any higher rating under that 
diagnostic code (i.e., a 60 percent, or 100 percent rating) 
likewise have not been met.   

As a final point, the Board notes that there is no showing 
that the service-connected varicose veins of the right lower 
extremity has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the March 2005 SSOC).  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  On 
examination in January 2005, the veteran reported that he was 
a retired professor, and that he was able to do moderate 
exercise such as walking.  He further related he frequently 
wrote at his computer, notwithstanding that his varicose 
veins at times prevented him from sitting and typing at his 
computer for prolonged periods.  The veteran's varicose veins 
of the right leg also have not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for varicose veins of 
the right lower extremity must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for varicose veins of the 
right lower extremity is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


